
	
		I
		112th CONGRESS
		2d Session
		H. R. 6641
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2012
			Mr. Ribble (for
			 himself and Mr. Fleischmann)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of
		  Transportation to establish a pilot program to study the benefits of using hair
		  specimens for preemployment controlled substances tests of commercial motor
		  vehicle operators, and for other purposes.
	
	
		1.Use of hair specimens for
			 preemployment controlled substances tests of commercial motor vehicle
			 operators
			(a)Pilot
			 programThe Secretary of Transportation shall carry out a pilot
			 program to study the benefits of using hair specimens to conduct preemployment
			 controlled substances tests of commercial motor vehicle operators under section
			 31306 of title 49, United States Code.
			(b)Deadlines;
			 program termThe Secretary shall—
				(1)develop the pilot
			 program not later than 1 year after the date of enactment of this Act;
				(2)begin
			 implementation of the pilot program not later than 18 months after the date of
			 enactment of this Act; and
				(3)continue
			 implementation of the pilot program for a period of 1 year.
				(c)Development of
			 guidelines, protocols, and standardsNotwithstanding any other
			 provision of law, the Secretary, in consultation with the heads of such other
			 agencies as the Secretary determines appropriate, shall develop guidelines,
			 protocols, and standards for hair specimen collection and testing under the
			 pilot program.
			(d)Participation by
			 motor carriersThe Secretary shall solicit motor carriers to
			 participate in the pilot program. Such participation shall be subject to the
			 following terms and conditions:
				(1)All motor carriers
			 participating in the pilot program must continue to follow current Department
			 of Transportation controlled substances testing procedures, in addition to
			 testing hair specimens under the pilot program.
				(2)The Secretary
			 shall require all motor carriers participating in the pilot program to
			 implement adequate safeguards to ensure that hair specimen collection and
			 testing is performed in a manner that protects an individual’s right of
			 privacy.
				(3)The Secretary
			 shall ensure that no individual is harassed by being treated differently from
			 other individuals under the pilot program.
				(e)Report to
			 Congress
				(1)In
			 generalNot later than 33
			 months after the date of enactment of this Act, the Secretary shall submit to
			 Congress a comprehensive report on the results of the pilot program, including
			 information identifying the potential benefits and costs of testing hair
			 specimens for the purpose of detecting and deterring controlled substances
			 use.
				(2)Required
			 findingsAt a minimum, the report shall include findings relating
			 to the following:
					(A)Whether hair
			 specimen testing is more effective than urine specimen testing in identifying
			 individuals who have engaged in illegal controlled substances use.
					(B)Whether hair
			 specimen testing is more effective than urine specimen testing in deterring
			 illegal controlled substances use that compromises highway safety.
					(C)Whether hair
			 specimen testing is less prone than urine specimen testing to sample
			 substitution and other methods of subversion.
					(D)The positive test
			 rates of participating carriers on both urine specimen and hair specimen tests
			 conducted for preemployment and, if applicable, reasonable suspicion, random,
			 or post-accident testing.
					(E)Data gathered and
			 analysis conducted to address concerns related to potential disparate treatment
			 of individuals or groups.
					(f)Use of national
			 clearinghouseRecords
			 relating to tests conducted under the pilot program shall be deposited in the
			 national clearinghouse established under section 31306a of title 49, United
			 States Code.
			(g)Commercial motor
			 vehicle definedIn this section, the term commercial motor
			 vehicle has the meaning given that term under section 31301 of title 49,
			 United States Code.
			
